FILED
                            NOT FOR PUBLICATION                              MAY 03 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RICHARD E. KARR,                                 No. 10-16515

              Petitioner - Appellant,            D.C. No. 2:07-cv-00510-RSL-
                                                 JLW
  v.

D. K. SISTO, Warden and BOARD OF                 MEMORANDUM *
PAROLE HEARINGS,

              Respondents - Appellees.



                   Appeal from the United States District Court
                       for the Eastern District of California
                  Robert S. Lasnik, Chief District Judge, Presiding

                             Submitted April 20, 2011 **


Before: RYMER, THOMAS, and PAEZ, Circuit Judges.

       California state prisoner Richard E. Karr appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Karr contends that the Board’s 2005 decision to deny him parole was not

supported by “some evidence” and therefore violated his due process rights. The

only federal right at issue in the parole context is procedural, and the only proper

inquiry is what process the inmate received, not whether the state court decided the

case correctly. See Swarthout v. Cooke, 131 S. Ct. 859, 862-63 (2011); Pearson v.

Muntz, No. 08-55728, 2011 WL 1238007, at *5 (9th Cir. Apr. 5, 2011). Because

Karr raises no procedural challenges, we affirm.

      AFFIRMED.




                                           2                                    10-16515